Abatement Order filed June 27, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00835-CR
                                    ____________

                       AMIT DINESH PATEL, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-DCR-064467

                             ABATEMENT ORDER

      On June 12, 2019, appellant and the State filed a joint motion to abate the
appeal and remand for plea negotiations. The parties state that they have reach an
agreement regarding appellant’s probation, which they intend to present to the trial
court for approval. The parties contend appellant will dismiss the appeal if the trial
court approves a punishment of “shock probation.” The motion is GRANTED. The
trial court is ordered to hold a hearing on the parties’ agreement within 60 days
from the date of this order. A hearing record and a supplemental clerk’s record
reflecting the trial court’s judgment and any documents filed pursuant to the plea
negotiations are to be filed within 15 days of that hearing.
      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
hearing record and supplemental clerk’s record are filed with this Court. The
Court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the Court may reinstate the appeal on its own motion.

                                  PER CURIAM



Panel Consists of Justices Wise, Jewell, and Hassan.